Order entered October 19, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01053-CV

             BRITTANY D. SANDOVAL AND CLARI WILLIAMS, Appellant

                                                 V.

                       EMCASCO INSURANCE COMPANY, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-04443

                                             ORDER
       We GRANT Brittany D. Sandoval’s motion to file late brief and ORDER the

jurisdictional letter brief be filed no later than November 4, 2016.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE